OPINION — AG — ** VOCATIONAL TECHNICAL EDUCATION — ATTENDANCE — RESIDENCY ** (1) PURSUANT TO 70 O.S. 14-108 [70-14-108] A VOCATIONAL AND/OR TECHNICAL SCHOOL DISTRICT MAY REQUIRE STUDENTS WHO ARE NOT RESIDENTS OF THE VOCATIONAL TECHNICAL SCHOOL DISTRICT TO PAY REASONABLE TUITION FEES. (2) WHILE 70 O.S. 14-108 [70-14-108] PROVIDES THAT THE NONRESIDENT STUDENT OF THE VO-TECH SCHOOL DISTRICT MAY BE REQUIRED TO PAY THE TUITION FEES, THE STATUTE DOES PERMIT THE INDEPENDENT OR DEPENDENT SCHOOL DISTRICT IN WHICH THE STUDENT RESIDES, THE DISCRETIONARY AUTHORITY TO PAY THE TUITION FEES. (TUITION, VOCATIONAL TECHNICAL EDUCATION, RESIDENTS, NONRESIDENTS) CITE: ARTICLE X, SECTION 9(B), ARTICLE X, SECTION 9B, 70 O.S. 14-108 [70-14-108], 70 O.S. 5-131 [70-5-131], 70 O.S. 14-101 [70-14-101] (RICHARD MILDREN)